Citation Nr: 1720099	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  08-17 271	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin 



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of $15,036 in VA
compensation payments.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to April 1972 and from February 1976 to April 1994.

This matter comes before the Board of Veterans' Appeals Board) on appeal of decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA)

In May 2012, the Board remanded this matter to the RO to provide the Veteran notice as to why the payment on March 2, 2005 was made and why he was not entitled to this payment, and as to why the March 2005 letter stating his account had been paid in full was in error; to adjudicate the preliminary issue of whether the overpayment of compensation was properly created; and, if an overpayment was properly created, to request that the Veteran complete an updated Financial Status Report.  Review of the record shows that there has been substantial compliance with the May 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. By January 2005 rating decision, the RO granted service connection for PTSD (posttraumatic stress disorder) and assigned disability ratings effective from May 1, 1994; as a result of this grant, in March 2005, the RO (in error) issued a check for $32,286 to the Veteran, for retroactive benefits from June 1994 to November 1998.

2. In a letter dated in February 2005 (unrelated to the grant of service connection for PTSD and resulting $32,286 check), the Debt Management Center (DMC) advised the Veteran that he was paid $17,250.00 more than he was entitled to receive; the Veteran did not dispute the validity of this debt nor did he request a waiver.  

3. After issuing the check for $32,286 in error, the RO twice attempted to notify the Veteran that he should not cash the check, by leaving messages with his family.  

4. At some point in March 2005, the Veteran cashed the check for $32,286, and then paid $17,250 in order to cover the debt he had been advised of by the DMC.

5. The Veteran is only partly at fault in creating the debt at issue, which has since been fully recouped through withholdings from the Veteran's running award of VA compensation benefits.

6. Recovery of the overpayment was not against equity and good conscience, and did not subject the Veteran to undue hardship.

7. A waiver of repayment of this debt would result in unfair enrichment to the Veteran, and a denial of the waiver request would not defeat the purpose of the award of VA disability compensation benefits.


CONCLUSION OF LAW

An overpayment of VA disability compensation in the amount of $15,036 was properly created, and the Veteran is not entitled to waiver of recovery of the overpayment.  38 U.S.C.A. §§ 1115, 5112(b)(9), 5302, 5313 (West 2014); 38 C.F.R. §§ 1.911(c), 1.962, 1.963, 1.965, 3.401(b), 3.501(d)(2), 3.665 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The provisions of law and regulations which set forth notice and assistance requirements on the part of VA, in the adjudication of certain claims, are not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  Barger v. Principi, 16 Vet. App. 132 (2002). 
II. Factual Background

By January 2005 rating decision, the RO granted service connection for PTSD and assigned a 10 percent rating, effective May 1, 1994, and a 30 percent rating, effective from January 21, 1998.  

In a letter dated in January 2005, the RO advised the Veteran of the grant of service connection for PTSD, as well as the retroactive monthly entitlement amount, which was based on the total amount awarded minus the amount withheld for retired pay.  

In a letter dated in February 2005 (unrelated to the grant of service connection for PTSD), the Debt Management Center (DMC) advised the Veteran that he was paid $17,250.00 more than he was entitled to receive, and that since he was currently receiving VA benefits, they planned to withhold benefits until the amount he was overpaid was recouped, and that withholding was schedule to begin in May 2005.  He was also advised he had the right to dispute the debt and requests a waiver, and that his options included paying the debt in full within the next 30 days.  

On March 2, 2005, VA issued a check to the Veteran for "out of system retro 6/1/94 - 11/30/98", in the amount of $32,286.  

An undated handwritten note in the claims file indicates the following: "need 3rd signature", "your award doesn't look like it was authorized", and "why are we paying $32,286 and not collecting the $17,250?".

In a Report of Contact (VA Form 119), dated March 4, 2005, the RO noted that a telephone call was made to Veteran's home, that the Veteran was not at home but his daughter answered the phone, that the child was asked to "please pass on to her daddy not to cash the check that he was about to receive" and also told the child that they would call first thing on Monday morning.

In another Report of Contact (VA Form 119), dated March 4, 2005, the RO noted that a telephone call was made to Veteran's home, that he was not at home, and that his spouse answered the phone and stated she had been waiting for the call.  She indicated the Veteran was going to return the check to the RO's office.  The RO advised that once the check was received in the office, the check would be returned and the Veteran and his spouse would receive a receipt and a copy would be placed in the claims file.  

A copy of receipt from the Veteran's bank account showed that on March 15, 2005, the amount of $17,250 was withdrawn for a check payable to VA, and that the previous balance was $33,559.92, and the new balance was $16,309.92.

In a letter dated March 22, 2005, the DMC notified the Veteran that his payment of $17,250 had been received for his compensation and pension indebtedness, and that his account was now paid in full.  

In a letter dated in June 2005, the DMC notified the Veteran that he had recently been sent a letter explaining his entitlement to compensation and pension benefits had changed, and that, as a result, he had been paid $49,536 more than he was entitled to receive.  He was advised that since he was currently receiving VA benefits, the DMC planned to withhold those benefits until the amount the Veteran was overpaid was recouped.  The DMC further notified that the withholding was scheduled to begin in September 2005.

In a statement dated in August 2005, the Veteran referenced the DMC's letter of June 2005, and requested that VA explain why he owed $49,536 in overpayments.  The Veteran noted he had received a check from VA for $32,000, of which he sent back $17,000.  He indicated that the DMC had told him over the phone that the remainder of the $32,000 was his to keep and that his account was cleared.  The Veteran indicated this financial mess had caused undue hardship and stress to him and his family and that in the event he did owe money to VA, he wanted to request a waiver as repayment would cause too much financial hardship on the family.

Received from the Veteran in September 2005, was a statement in which he indicated he was sending VA proof that he paid off his debt of overpayment and that he was enclosing a copy of all documents regarding this matter.  He indicated that he paid off his debt of $17,250 00 in March 2005, and soon after that he received another letter dated in June 2005 stating that he now owed $49,536.  He claimed he did not owe this amount of money and that he had never had this debt explained to him.  He requested a complete audit of all of his records.  He indicated that this had caused undue stress to him and his family.

In November 2005, the RO sent the Veteran a letter advising him that an audit of his benefit payment account showed that the net balance of the overpayment was $13,012.  In the letter, the Veteran was also advised that the RO had notified him that the $32,286 U.S. Treasury check dated March 2, 2005, was issued in error and that the check must be returned.  The RO also acknowledged that the Veteran had returned $17,250 of that check, leaving a balance of $15,036 due to the government.

In a letter dated in December 2005, the Veteran indicated he had received a letter from VA saying that his benefits had changed, and that in February he received a letter from the DMC saying that he owed a total of $17,250.  The only thing he could think of was that there must be a check in the mail, and he indicated he finally did receive a check for $32,186, after which he called the DMC and told them he had received a check.  The Veteran indicated he told the DMC the amount of the check, and said he was told by the DMC to cash the check and send only the amount that he owed, which he claimed was the $17,250 00 according to the letter from the DMC.   The Veteran indicated that he then sent this amount to the DMC and used the rest of the money to get caught up on bills.  The Veteran also indicated he received a letter stating that he had paid in full, and that if VA had told him to send the whole check back, he would have.  He asked how he was to know that the remaining money was not his since he was told it was.  He indicated that his retirement was taken in the months of September and October, each time in the amount of $1,012.  The Veteran also requested a waiver of the debt and felt he was being punished for doing what he thought to be the right thing, and that the Montgomery RO had given the DMC the wrong information which the Veteran felt started this situation.  The Veteran contended he gave back what was asked of him and had received a receipt of payment in full.  Finally, the Veteran reported he would need to make payment arrangements that were comfortable for him and his family, and that he still had bills to pay and a family to take care of.  

Received from the Veteran in December 2005 was a completed Financial Status Report (VA Form 5655), in which he reported that he and his spouse had a total monthly net income of $4,307, that total monthly expenses were $3,813, that they had $500 in cash in the bank, and that total assets were $35,250.  The Veteran indicated they could not pay anything on a monthly basis toward the debt.  He indicated he also provided food and clothing for his two grandchildren who received no child support from their father.  

In a decision dated in January 2007, the Committee on Waivers and Compromises (COWC) issued a decision denying a waiver of overpayment of compensation benefits in the amount of $15,036. 

In a notice of disagreement dated in March 2007, the Veteran indicated he disagreed with the decision to deny the waiver of his debt.  He indicated VA never contacted him directly; noting that VA called his house and spoke with his ten year old daughter and that sometime during the process his daughter told him that someone had phoned and said he would be receiving a check.  The Veteran indicated that if someone had told him to send the check back he would have.  He claimed that review of his package would show he resolved this the best way he could.

In his substantive appeal (VA Form 9) dated in June 2008, the Veteran disagreed with the finding that he was at fault in any way.  He indicated he called the DMC and claimed he tried to send the whole check back but was told to send just what he owed and that the reset was his.

In a letter dated in May 2012, the RO advised the DMC that the Veteran should be provided a written explanation as to why the March 2005 letter from the DMC, stating that the Veteran's account had been paid in full, was in error.

In a letter dated in January 2013, the RO notified the Veteran that they were enclosing an audit of his compensation benefit, and noted that this audit compares the amount the RO paid to him and the amount due to him.  Based on the RO's audit, it was noted that a payment in the amount of $17,250.00 was applied to the debt; that August 2005 and September 2005 payments in the amount of $1,012 were applied to the $32,286 debt; that beginning April 2007 through September 2012 $217 of the Veteran's monthly benefits was applied to the debt; that the remaining $20 was applied to the debt in October 2012; and that as of October 2012 the remaining balance was zero.

In letters dated in November 2015 and in January 2016, the RO requested that the Veteran complete an enclosed VA Form 5655 (Financial Status Report).

In a letter dated in January 2016, the RO advised the Veteran that they had received the remand from the Board to provide him with a succinct explanation of how he had received an aggregate payment of $32,286.00 in error.  The RO noted that on February 4, 2005, the RO created a debt against the Veteran for $17,250.00, and that this debt was predicated on non-prior payments from December 1, 1998 to December 1, 1999.  The Veteran was advised that this error created a debt that was not his fault, and that in turn, the DMC issued him a letter on February 24, 2005 advising him that he owed VA $17,250.00.  The Veteran was further advised that on or about March 2, 2005, VA issued him check for $32,286.00, in error, which was a result of the RO not considering previous payments made to him from November 1, 1994 to February 1, 1998.  It was noted that the Veteran was contacted the same day that the payment was made in error and advised to return the check to the VA immediately.  The RO indicated that the Veteran acknowledged this request for return of the payment.  Subsequently, DMC issued him a letter on June 6, 2005, informing him that he now owed VA $49,536.00 ($32,286.00 + 17,250.00), since he had a pending debt of $17,250.00, and then sent a portion of the $32,286.00 check for payment of the $17,250.00.  The RO noted that on March 22, 2005, the DMC informed the Veteran that his debt of $17,250.00 was paid in full, however, the DMC was unaware VA had previously issued him a $32,286.00 check in error.  It was also noted that after paying the $17,250.00, the Veteran had a remaining debt of $15,036.00, for which he requested a debt waiver, and in January 2007 the COWC denied his waiver request.  The RO advised that the Veteran then chose to repay the remaining debt based on a coordinated payment plan, and that of the date of the letter, there were no VA debts against the Veteran's account.


III. Analysis

The Veteran contends he is entitled to a waiver of the recovery of an overpayment of $15,036.  He contends he was without fault in the creation of this debt, that he received conflicting information from the RO and the DMC as to whether or not he continued to owe money, that he repaid the original amount of the overpayment, and that he has a letter from the DMC stating that his debt has been repaid in full.  He further contends that if a debt exists, it should be waived, as it would be a financial hardship for him to repay. 

1. Validity of Debt

The Veteran contends that the overpayment of $15,036 (which apparently has since been recouped by VA through withholding from his running compensation award) was not validly created.  

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962. 

The Board initially notes that there are two debts/overpayments that will be referenced in this decision.  The first overpayment is in the amount of $17,250, and the Veteran was advised of this debit in a letter from the DMC dated in February 2005.  The Veteran did not dispute the debt or request a waiver; thus, the validity of that debt is not at issue.  Moreover, it appears that this debt of $17,250 has already been recouped by VA through withholding from the Veteran's running compensation award.  The second debt, however, in the amount of $15,036, for which the Veteran has disputed the validity and requested a waiver, is properly before the Board and will be considered herein.  The amount of the debt ($15,036) is a result of the amount paid by the Veteran in March 2005 ($17, 250) subtracted from the amount of the check that VA issued in error ($32,286).  

By January 2005 rating decision, the RO granted service connection for PTSD and assigned a 10 percent rating, effective May 1, 1994, and a 30 percent rating, effective from January 21, 1998.  In a letter dated in January 2005, the RO advised the Veteran of the grant of service connection for PTSD, as well as the retroactive monthly entitlement amount, which was based on the total amount awarded minus the amount withheld for retired pay.  Subsequently, in March 2005, VA issued a check to the Veteran for in the amount of $32,286.  Thereafter, the RO realized the error in issuing this check, and immediately attempted to contact the Veteran.  

In Reports of Contact dated March 4, 2005, the RO noted that telephone calls were made to Veteran's home, and that messages were left with this daughter and spouse advising that the check should not be cashed.  It was noted that the Veteran's spouse stated she had been waiting for the call, and that he was going to return the check to the RO's office.  There is also a handwritten note in the file to this effect - which the check was to be returned.  The Veteran, however, did cash the check for $32,186, and thereafter made a payment of $17,250 to the RO, as evidenced by a copy of a receipt from his bank account dated March 15, 2005.  

The Board therefore finds that the overpayment of $15,036, at issue in this case, was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  

2. Waiver of the Overpayment of $15,036

The Board will now turn to the waiver of the overpayment that was properly created.  According to the applicable law and regulations, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965. 

In this case, the Board has not found any evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."  

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights. The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a). 

The first factor is to consider the fault of the debtor in creating the debt.  Here, the debt was created because of separate but simultaneous actions taken by the DMC, which was pursuing a debt with the Veteran, and the RO, which was attempting to compensate the Veteran for a grant of service connection for PTSD.  It is understandable that the Veteran would be confused by these simultaneous actions.  However, the record shows that immediately after realizing the check for $32,286 was sent in error, the RO attempted to contact, by phone, the Veteran to advise him not to cash the check.  As a result of these phone calls, the RO believed that the Veteran would be returning the check after speaking with his spouse.  The Veteran, however, has indicated VA never contacted him directly; claiming that VA called his house and spoke with his ten year old daughter and that sometime during the process his daughter told him that someone had phoned and said he would be receiving a check.  The Veteran also indicated that if someone had told him to send the check back he would have.  He contended that after he received the check for $32,186, he called the DMC and told them he had received a check, and claims he was told by the DMC to cash the check and send only the amount that he owed.  He claims he then sent that amount to the DMC and used the rest of the money to get caught up on bills, and also received the letter stating that he had paid in full.  

The Board acknowledges that there was confusion inadvertently created by the separate but simultaneous actions taken by the DMC and the RO, that was only further complicated when the DMC sent the Veteran a letter in March 2005, advising him that his payment of $17,250 had been received and that his account was now paid in full.  However, the Board finds that the Veteran is at least partly at fault in the creation of the debit in that he initially cashed the check for $32,186, even though messages were left at his house regarding this check.  Thus, when weighing the faults in the creation of the debt, the facts of this case show that both VA and the Veteran bear some of the fault. 

The next consideration is whether requiring repayment of the overpayment would impose undue hardship of collection on the debtor, thereby defeating the purpose of the benefit to the Veteran.  With regard to whether collection of the overpayment would defeat the purpose of the benefit, the Board notes that withholding of benefits or recovery would not nullify the objective for which benefits were intended as the Veteran was in receipt of benefits to which he was not legally entitled.  Furthermore, the Veteran would be unjustly enriched if the benefits were not recovered, since failure to make restitution would result in unfair gain to the Veteran, as he was erroneously paid benefits to which he was not entitled. 

The Board has also considered whether the Veteran suffered undue financial hardship in being forced to repay the debt at issue.  The record reflects VA has apparently already recouped the debt by withholding amounts from his monthly compensation payments.  As set forth in a January 2013 letter from the RO after conducting an audit of the withholdings from the Veteran's compensation award, as of October 2012 the remaining balance for the Veteran's debt was zero.  However, in reviewing whether the Veteran suffered undue financial hardship, the Board notes that of record is a financial status report (VA Form 5655) that the Veteran submitted in December 2005. Although he was asked in November 2015 and January 2016 to submit a more current financial status report, the record reflects that the Veteran has yet to do this.  A review of his December 2005 financial status report showed total monthly net income of $4,307, total monthly expenses of $3,813, and total assets of $35,250.  Although the Veteran asserts that it would be an undue hardship if the debt were collected, as noted above, it appears the debt has already been collected in full from withholding from his compensation award, and there is no evidence that the completed recovery of the assessed overpayment deprived the Veteran of basic necessities.  Thus, the Board finds that there is no credible evidence of undue financial hardship presented by recoupment of this debt.  There is also no indication that the Veteran changed positions to his detriment in reliance upon the extra money he was paid; as noted above, he indicated he used the money to get caught up on bills.  

In sum, the Board concludes that the negative evidence outweighs the positive evidence and that the facts in this case do not demonstrate that the recovery of the overpayment was against equity and good conscience.  38 U.S.C.A. § 5107(b).  Financial hardship is not shown, the overpayment is the fault of the both VA and Veteran, and the Veteran would be unjustly enriched if he were allowed to keep the benefits to which he was not entitled.  In essence, the elements of equity and good conscience are not in the Veteran's favor.


ORDER

The creation of an overpayment of additional compensation, in the amount of $15,036, was proper, and the appeal is denied. 

Waiver of the recovery of an overpayment of VA benefits in the amount of $15,036 is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


